Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-478

IN RE: PIERCE HENRY O’DONNELL,
                      Respondent.
Bar Registration No. 168674                              BDN: 56-14

BEFORE:       Beckwith, Associate Judge, and Nebeker and Terry, Senior Judges.

                                       ORDER
                               (FILED - August 21, 2014)

      On consideration of the certified order suspending respondent for a period of
one year, all but six months stayed, followed by a two-year probation in the state of
California, this court’s May 20, 2014, order directing respondent to show cause why
reciprocal discipline should not be imposed, the statement of Bar Counsel, and it
appearing that respondent has failed to file either a response to this court’s order to
show cause or the affidavit required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Pierce Henry O=Donnell is hereby suspended for a period of
one year, all but six months stayed, followed by a two-year probationary period. See
In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate). It is

       FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files an affidavit
that fully complies with the requirements of D.C. Bar. R. XI, § 14 (g) and fully serves
the 120-day suspension previously imposed in In re O’Donnell, 50 A.3d 475 (D.C.
2010).

                                           PER CURIAM